Exhibit 10.2

 

 

AGREEMENT FOR SEVERANCE BENEFITS AND

FOR RELEASE, WAIVER AND NONDISCLOSURE

 

WHEREAS, heretofore Catherine David Buley is or has been an employee of Pier 1
Services Company;

 

WHEREAS, the employment relationship between Catherine David Buley and Pier 1
Services Company has been discontinued effective May 1, 2018;

 

WHEREAS, severance benefits will benefit Catherine David Buley during the
transition following discontinuation of her employment;

 

WHEREAS, Pier 1 Services Company has agreed to extend severance benefits to
Catherine David Buley, and in exchange, Catherine David Buley has agreed to
release and waive all claims and damages relating to her employment and the
discontinuation thereof;

 

WHEREAS, Catherine David Buley represents that she has not assigned, sold,
conveyed or transferred any claims of the type described below to third parties
including, but not limited to, attorneys; and

 

WHEREAS, Catherine David Buley, on behalf of herself and her agents, assigns,
relatives, spouse (if any) and related persons (hereinafter collectively
referred to as "Employee"), and Pier 1 Services Company on behalf of itself and
its parent(s), subsidiaries and affiliated companies (corporate and
noncorporate), and on behalf of its and their directors, officers, employees,
agents, representatives and related persons and entities (hereinafter
collectively referred to as "Pier 1") wish to enter into this Agreement for
Severance Benefits and for Release, Waiver and Nondisclosure (hereinafter
referred to as "Agreement").

 

NOW THEREFORE, in consideration of the mutual covenants, warranties and
undertakings set forth herein, Employee and Pier 1 agree as follows:

 

1.  By executing this Agreement Employee (subject to her right to revoke or
rescind this Agreement during the Revocation Period [as defined below]) hereby
agrees to accept severance benefits in the amount of $504,927.00 (less
applicable taxes and withholding amounts), provided that Employee does not
revoke or rescind this Agreement during the Revocation Period.  

 

By executing this Agreement, Pier 1 Services Company agrees to tender said
amount after the expiration of the Revocation Period, provided that Employee
executes this Agreement within the time period stated below and does not revoke
or rescind this Agreement during the Revocation Period.

 

The severance payments provided under this Agreement are intended to be exempt
from or in full compliance with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and this Agreement shall be administered in a
manner consistent with this intent.

 

 

 

Page 1

--------------------------------------------------------------------------------

 

 

2.  Employee hereby irrevocably and unconditionally releases Pier 1 from any and
all claims and causes of action, known or unknown, and recoverable damages
(including claims for statutory attorney's fees), relating to or arising in any
way from Employee's employment with Pier 1 and the discontinuation of such
employment.  Employee hereby waives all claims and causes of action against Pier
1 and all damages, if any, that may be recoverable, including the recovery of
statutory attorney’s fees.  This release and waiver of all claims and damages
includes, but is not limited to, all claims, losses, liabilities, obligations
and causes of action, known and unknown, arising out of, connected with, or
relating to: (i) Employee’s employment; (ii) Pier 1’s refusal or failure to
continue Employee’s employment; or (iii) the termination of Employee’s
employment, including, but not limited to, claims for compensation, commissions,
bonuses, stock options, other wages and benefits, breach of contract, wrongful
termination, impairment of economic opportunity, intentional infliction of
emotional distress, claims based on personal injury, work-related accident, any
breach of implied or express covenant of good faith and fair dealing, violation
of public policy, or any other contract, tort or personal injury claim, or claim
based on any municipal, state or federal statute, regulation or ordinance
relating to employment, employment discrimination or retaliation, including but
not limited to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000 et seq.; The Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981; The
Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; The Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.; Americans With
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor Standards
Act, as amended, 29 U.S.C. § 201, et seq.; Equal Pay Act, as amended, 29 U.S.C.
§ 201 et seq.; National Labor Relations Act, as amended, 29 U.S.C. § 151 et
seq.; Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. §
2101 et seq., Employee Retirement Income Security Act, as amended, 29 U.S.C. §
1000 et seq.; Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et
seq.; claims under workers' compensation laws (except the right to file a claim
for and receive workers’ compensation benefits); or any other statute, rule,
regulation, ordinance, or common civil or other law, or judicial or
administrative interpretation whether promulgated by Federal, State, local or
other jurisdiction or political subdivision.  This Agreement extinguishes any
potential monetary recovery from any claims Employee may have relating to her
employment with Pier 1 and the termination of her employment.

 

This Agreement does not release or terminate any of Employee’s rights pursuant
to the Indemnification Agreement dated January 18, 2011, between Employee and
Pier 1 Imports, Inc. (the “Indemnification Agreement”). 

 

Employee represents and warrants that Employee has not assigned to any third
party any claim involving Pier 1 or authorized any third party to assert on your
behalf any claim against Pier 1. If a third party asserts a claim against Pier 1
on Employee’s behalf or includes Employee as a class member in any class action
involving any claim released under this Agreement, Employee shall not accept any
benefits or damages relating to or arising out of such claim.

 

Additionally, Employee ratifies and confirms her resignation effective May 1,
2018, as an officer of any entity within the definition of Pier 1 for which she
served.

 

3.  This Agreement does not prohibit, release or waive Employee's rights as an
employee (i) to any vested benefits under a benefit plan which by its terms
specifically provides for the vesting of benefits, (ii) to convert any insured
benefits under an employee benefit plan to

Page 2

--------------------------------------------------------------------------------

 

 

the extent the plan allows conversion, or (iii) to maintain her medical
insurance in force as provided by the Comprehensive Omnibus Budget
Reconciliation Act of 1985 (COBRA), or (iv) to file or otherwise institute,
participate or cooperate in any investigation, charge and/or claim with Congress
or a federal, state, or local government agency.

 

4.  It is expressly understood and agreed that this Agreement is not and shall
not be construed as an admission of liability on the part of Pier 1, and any
such admission is expressly denied.

 

5.Employee represents and warrants that as of May 1, 2018 she has returned all
property, equipment, documents and other tangible things, including keys, cell
phones, pagers, corporate credit cards, and laptops or other computers of which
are the property of Pier 1, or if she has failed to do so, Employee agrees to do
so immediately upon finding any such items in her possession.

 

6.Employee acknowledges that during her employment with Pier 1, Employee has
been given access to and use of trade secrets, proprietary data, or other
confidential information, which were developed at considerable effort and
expense, and which if acquired by competitors of Pier 1 would give them an
unfair business advantage.  Employee understands and agrees that this
information, if used by or disclosed to anyone but Pier 1 and its employees with
a need to know, will place Pier 1 at a competitive disadvantage.  Employee
further acknowledges that she has not used or disclosed such trade secrets,
proprietary data, or other confidential information during her employment with
Pier 1, except as authorized in writing by Pier 1 or in the normal exercise of
her job duties for the benefit of Pier 1.  

 

In further consideration for the above-recited covenants, promises and
statements of understanding between the parties, including the payment described
in Paragraph 1 of this Agreement, to which Employee is otherwise not entitled,
Employee agrees that she shall not, without the prior express written consent of
Pier 1, directly or indirectly communicate or disclose, or use for her benefit
or the benefit of any other person, firm, association, or corporation, any of
the Pier 1’s trade secrets, proprietary data or other confidential information,
which trade secrets, proprietary data and other confidential information were
communicated to or otherwise learned or acquired by Employee during her
employment relationship with Pier 1, except that Employee may disclose such
matters to the extent that disclosure is required (a) at the Company’s direction
or (b) by a lawful subpoena or other similar legal process of a court or other
governmental agency of competent jurisdiction; provided, that, Employee gives
Pier 1 prompt written notice of such legal process and that Employee reasonably
cooperates with Pier 1 in seeking a protective order. For so long as such
matters remain trade secrets, proprietary data, or other confidential
information, Employee agrees not use such trade secrets, proprietary data, or
other confidential information in any way or in any capacity other than as
expressly consented to by Pier 1.

 

Nothing in the above paragraph shall be construed to restrict Catherine David
Buley from using her general knowledge, skills, and experience acquired during
her employment with Pier 1 in future employment whether or not such employment
is with a direct competitor of Pier 1.

 

Page 3

--------------------------------------------------------------------------------

 

 

Such trade secrets, proprietary data, or other confidential information include,
but are not limited to, the following: information concerning strategic
marketing plans or product development plans; cost or pricing information;
vendor or supplier information; business plans or methods; customer lists or
data; information regarding proposed joint ventures, mergers, acquisitions, and
other such anticipated or contemplated business ventures of Pier 1; projects,
whether completed, in progress, or only contemplated; real estate plans and
strategy; investment opportunities and other information related to investments
of Pier 1, whether past, present or future; confidential financial information;
financial planning and analysis modeling and methodology; intellectual property;
financial accounting and reporting; tax planning and strategy; personnel
information; ideas; discoveries; designs; inventions; improvements; know-how;
writings and other works of authorship; computer programs; accounting
information; lists; analyses; studies; technology; programs; flow charts;
information regarding products or techniques;  strategies; or, any other
business information that relates in any manner to the actual or anticipated
business of Pier 1, and which they have not intentionally disclosed to its
competitors or to the general public.

 

The obligations set forth herein shall be in addition to any other
confidentiality obligations that Employee may have to Pier 1.

 

7.Employee shall not make any untrue, misleading, or disparaging statements, or
comments concerning Pier 1.  The commitments in this paragraph and in other
paragraphs of this Agreement will not limit or prohibit Employee from testifying
truthfully, or providing truthful information in connection with any pending or
threatened legal proceeding.  Further, nothing in this paragraph or in any other
paragraph of this Agreement prohibits Catherine David Buley from reporting
possible violations of federal, state, or local law or regulation to any
governmental agency or entity, including, but not limited to, the United States
Department of Justice, the Securities and Exchange Commission, Congress, and/or
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions or other provisions of federal, state, or
local law or regulation. Catherine David Buley does not need the prior
authorization of Pier 1 to make any such reports or disclosures and she is not
required to notify Pier 1 that she has made such reports or disclosures.

 

8.Employee agrees to cooperate with Pier 1 at such reasonable times and places
as may be reasonably requested, and to provide all information that may be
reasonably requested with respect to any matter involving her present or former
relationship with Pier 1, the work she has performed for Pier 1, or present or
former employees, so long as such requests do not unreasonably interfere with
any other job or significant personal activity in which she is engaged. This
specifically includes Employee’s assistance in regulatory inquiries,
investigations and litigation matters, including depositions and/or court
appearances in connection therewith, which may include appearances in other
states. Pier 1 will make every effort to schedule these matters at times and
locations convenient for Employee should they arise. Pier 1 will reimburse
Employee for reasonable expenses, such as telephone, travel, lodging, and meal
expenses she incurs at the request of Pier 1, consistent with Pier 1’s generally
applicable policies for employee expenses.  

 

9.  This Agreement is not renewable, may not be modified, and may not be
extended beyond the period described below, except by a written document signed
by Employee and the Senior Vice President‑Human Resources of Pier 1.

Page 4

--------------------------------------------------------------------------------

 

 

 

10.  This Agreement represents and encompasses the entire agreement between the
parties and supersedes all prior and contemporaneous (whether written or oral)
negotiations, representations, agreements and understandings.

 

11.  This Agreement shall be governed by the laws of the State of Texas.  Should
a lawsuit be filed to enforce the terms of this Agreement, venue shall lie
exclusively in the courts located in Tarrant County, Texas.

 

12.  It is the intention of the parties that neither this Agreement nor any part
thereof is admissible in any administrative or judicial proceeding other than
one to enforce the terms of this Agreement.

 

13.  Employee represents that she is being given at least twenty-one (21) days
to consider this Agreement before signing it, and further, that she is advised
in writing to consult with an attorney before signing it.

 

 

14.  Employee may revoke or rescind this Agreement during the seven (7) day
period following the date of execution of this Agreement by Employee (the
"Revocation Period").  This Agreement shall not become effective nor enforceable
during the Revocation Period.  Should Employee decide to revoke or rescind this
Agreement during the Revocation Period, then she must do so by serving written
notice to Pier 1 Services Company by facsimile at _, Attn: Legal Department.

 

15.  Employee acknowledges that the injury Pier 1 will suffer in the event of
her breach of any covenant or agreement set forth in Paragraphs 6 or 7 herein
cannot be compensated by monetary damages alone, and Employee therefore agrees
that Pier 1, in addition to and without limiting any other remedies or
otherwise, shall have the right to obtain an injunction against Employee.

 

16.  Should any clause, sentence, provision, paragraph or part of this Agreement
for any reason whatsoever, be adjudged by any court of competent jurisdiction,
or be held by any other competent authority having jurisdiction, to be invalid,
unenforceable, or illegal, such judgment or holding shall be confined in its
operation to the clause, sentence, provision, paragraph or part of this
Agreement directly involved, and the remainder of this Agreement shall remain in
full force and effect.

 

17.  Employee represents that she fully understands that she may consult with
her personal attorney regarding this Agreement and has done so to the extent, if
at all, that she deems appropriate.  Employee warrants that she has had a
reasonable period of time to review this Agreement, that she has carefully read
and fully understands all of the provisions and effects of this Agreement and
that she has voluntarily executed it in the space provided below.  Employee
further warrants and represents that the severance benefit described in this
Agreement is an exchange of consideration or value to which she is not otherwise
entitled.

 

18.If Employee should breach any term of the Agreement, any delay by Pier 1 in
enforcing the Agreement shall not be deemed a waiver or acceptance.  No waiver
shall bind Pier

Page 5

--------------------------------------------------------------------------------

 

 

1 unless supported by consideration, executed in writing by the party to be
bound, and delivered by an authorized officer or agent.

 

 

19.  This Agreement shall be fairly construed based on its language and without
regard to the author of the language.

 

 

 

 

 

Pier 1 Services Company,

a Delaware statutory trust

 

 

By:

Pier 1 Holdings, Inc.,

 



a Delaware corporation,

 



its managing trustee

/s/ Catherine David Buley

 

 

Catherine David Buley

 

 

Associate ID:

By:

/s/ Christine C. Murray

 

 

Printed

Address:

Name:

Christine C. Murray

 

Its:

Senior V.P. – Human Resources

 

 

 

Date: May 9, 2018

Date:

5/14/18

 

 

 

 

Please return your signed Severance Agreement to:

 

Pier 1 Imports

Attn: Christine C. Murray

100 Pier 1 Place

Fort Worth, Texas 76102

 

Page 6